[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                                                                               FILED
                                                                     U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                                                          December 14, 2007
                                        No. 05-14383                    THOMAS K. KAHN
                                                                              CLERK

                         D. C. Docket No. 02-20398 CV-KAM

DANIEL LUGO,

                                                           Plaintiff-Appellant,

                                            versus

GAIL LEVINE,
ALISON W. LEHR, et al.,

                                                           Defendants-Appellees.



                      Appeal from the United States District Court
                          for the Southern District of Florida


                                   (December 14, 2007)

Before EDMONDSON, Chief Judge, DUBINA, Circuit Judge and STORY,*
District Judge.

_____________________
       *Honorable Richard W. Story, United States District Judge for the Northern District of
Georgia, sitting by designation.
PER CURIAM:

       In this civil rights action brought pursuant to 42 U.S.C. § 1983, plaintiff

Daniel Lugo (“Lugo”) appeals the district court’s orders dismissing his amended

complaint and denying his various post-judgment motions.

       We review de novo a district court’s order dismissing a complaint,

accepting all allegations “in the complaint as true and drawing all reasonable

inferences therefrom in the plaintiff’s favor.” Chesser v. Sparks, 248 F.3d 1117,

1121 (11th Cir. 2001). Nevertheless, “conclusory allegations, unwarranted factual

deductions or legal conclusions masquerading as facts will not prevent dismissal.”

Davila v. Delta Air Lines, Inc., 326 F.3d 1183, 1185 (11th Cir. 2003).

       After reviewing the record, reading the parties’ briefs, and having the

benefit of oral argument, we conclude that Lugo’s amended complaint failed to

state a claim.1 Moreover, because we conclude that the district court properly

dismissed the amended complaint, we conclude that it did not abuse its discretion

by denying Lugo’s various post-judgment motions, including those requesting

relief not pled in the amended complaint. Accordingly, we affirm the district



       1
         Though the district court based its dismissal on the defendants’ argument for absolute
prosecutorial immunity, we need not address that question. Lugo failed to state a claim absent such
immunity, and we may affirm for any reason supported by the record. See Williams v. Bd. of
Regents of Univ. Sys. of Ga., 477 F.3d 1282, 1294 (11th Cir. 2007).
                                                2
court’s orders dismissing Lugo’s amended complaint and denying his various

post-judgment motions.

      AFFIRMED.




                                       3